Citation Nr: 0945564	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a January 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from October 1959 to February 1962, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The preponderance of the evidence is against finding that 
the appellant's type II diabetes mellitus manifested during 
service or within one year of separation from service, or is 
causally or etiologically related to service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

With respect to the appellant's claim of entitlement to 
service connection for diabetes mellitus, the Board finds 
that VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to the adjudication of the appellant's claim, a 
letter dated in November 2005 essentially satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware from this letter that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his service connection claim.  The November 
2005 letter 
also informed the appellant that additional information or 
evidence was needed to support his service connection claim; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, available VA medical 
records and pertinent private medical records have been 
obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  A review of the claims file reveals no 
indication that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The Board observes that the appellant and his 
representative have argued that the appellant is entitled to 
service connection for diabetes mellitus as a presumptive 
disorder that manifested within one year of his discharge 
from service and that medical records from a VA outpatient 
clinic in Cleveland Ohio supportive of the appellant's claim 
dated in 1962 and 1963 are missing. October 2009 appellant's 
brief, p. 2.  The appellant's representative argues that the 
above-referenced records were essentially lost or destroyed 
while in government custody and cites to the holdings of 
Cuevas v. Principi, 3 Vet. App. 542 (1992) and Moore v. 
Derwinski, 1 Vet. App. 401 (1991). Id.  In doing so, the 
representative appears to implicitly assert that VA has a 
heightened duty to assist the appellant in substantiating his 
claim in light of the appellant's statements (of apparently 
being told that he was diagnosed with diabetes mellitus in 
1962 or 1963) and the alleged missing records. Id.   

The Board observes that the holdings of Cuevas v. Principi 
and Moore v. Derwinski stand for the proposition that when 
service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records. 
See Cuevas v. Principi, 3 Vet. App. at 548; Moore v. 
Derwinski, 1 Vet. App. at 406.  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that in 
cases where a veteran's service medical records are 
unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case. See generally McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App.  365 (1991).  To 
the Board's knowledge, the holdings of Cuevas and Moore have 
not been extended to include post-service VA medical records.  
However, assuming for the sake of argument that the 
appellant's representative is correct and also acknowledging 
that VA has a duty to obtain records pertaining to a veteran 
that are in the custody of a Federal Department or agency 
under 38 C.F.R. § 3.159(c)(2), the Board finds that VA has 
fulfilled its duty (heightened or not) to assist the 
appellant in developing his claim as evidenced by the RO's 
repeated attempts to obtain the alleged outstanding medical 
records.    

In making the above-referenced findings, recognition is given 
to the appellant's statements (pertaining to this and other 
claims) that indicate that he received medical treatment for 
knee complaints at the VA Hospital in Cleveland, Ohio in 
March 1962 or April 1962 and also in 1963. See November 1970 
application for compensation; July 1986 BVA hearing 
transcript, pgs. 11-13, 24-25.  However, a review of a June 
1962 VA examination report contained in the claims file 
reveals that the appellant answered "none" in response to a 
question in the medical history portion of the examination 
that asked for the name and address of the doctor or hospital 
where he received treatment. June 1962 VA examination report, 
p. 1.  In addition, the appellant answered "none" in the 
section of the report titled "condition treated." Id.  
Also, according to his July 1986 BVA hearing testimony, the 
appellant appears to have visited the VA Hospital only two or 
three times within the first year he was separated from 
service; and subsequently switched his medical care to a 
private hospital in Cleveland, Ohio. July 1986 BVA hearing 
transcript, p. 12 (in response to the question of how many 
times he had the occasion to go to the VAMC the first year 
after his discharge, the appellant stated "[i]t might have 
been maybe two or three day[s]").  While the appellant 
testified that he believed he changed medical providers in 
approximately 1965 or 1968, the contemporaneous private 
medical records contained in the claims file are dated from 
September 1956 to May 1959 and March 1963 to September 1968. 
See private medical records.  Thus, a comparison of the 
appellant's statements and testimony with the other evidence 
of record appears to indicate that the appellant purportedly 
received medical treatment related to his knee from VA on 
either two or three occasions after June 1962 but before 
March 1963.  See June 1962 VA examination report, p. 1.; 
November 1970 application for compensation; July 1986 BVA 
hearing transcript, pgs. 11-13, 24-25.  The appellant 
believes that he was found to have diabetes during this time 
frame. See November 2005 statement in support of claim, with 
medical authorizations; June 2006 statement with Notice of 
Disagreement; October 2006 statement with VA Form 9; October 
2009 appellant's brief, p. 2.  

Turning to the RO's efforts to obtain the appellant's 
purportedly missing 1962 and 1963 VA medical records, a 
review of the claims file reveals a letter dated in January 
1973 from the (then) hospital director of the Veterans 
Administration Hospital in Cleveland, Ohio.  This letter, 
sent in response to a Congressional inquiry pertaining to an 
unrelated claim, reveals that a search was conducted for 
records related to the appellant; and that no records 
indicating that the appellant had received outpatient 
treatment or hospitalization at that VA hospital could be 
located. See November 1972 letter from the appellant to 
Congressman; December 1972 letter from Congressman to RO; 
January 1973 letter from RO to Congressman, with copy to the 
Director of the VA Hospital; January 1973 letter from VA 
Hospital Director to Congressman.  In August 1986, the RO 
once again requested that the VA medical facility in 
Cleveland, Ohio conduct a search and furnish all out-patient 
treatment records pertaining to the appellant dated from 
January 1962 to December 1985. See August 1986 VA Form 10-
7131.  In response, the VA medical facility provided the RO 
with copies of treatment records dated from October 1985 to 
August 1986. See VA medical records.  

Thereafter, in April 1987, the RO requested for the third 
time that the VA medical facility in Cleveland, Ohio conduct 
a search for medical records pertaining to the appellant 
dated from February 1962 to January 1970. See April 1987 VA 
Form 
10-7131.  According to an undated note contained in the 
claims file, the Medical Information Section of the VAMC was 
unable to locate any records pertaining to the period the RO 
requested. See VA Form 3230, attached to April 1987 request 
for records.  In doing so, personnel at the VAMC indicated 
that they could perform another search for records if 
additional information (such as the dates the appellant was 
hospitalized and/or the dates and name of the outpatient 
clinic were the appellant was being followed) was provided.  
However, it appears the RO ceased it search for the 
appellant's medical records at that time.

In light of (1) the nature and number of attempts the RO has 
made to locate the appellant's 1962 and/or 1963 VA medical 
records, (2) the fact that several searches conducted by the 
VA medical facility in question has failed to locate any 
treatment records pertaining to the appellant dated prior to 
1985, (3) considering that the appellant appears to have only 
received VA medical treatment in 1962 and/or 1963 on 
approximately three occasions (presumably resulting in a 
small number of records that arguably would be more difficult 
to find if misplaced), and (4) that the evidence of record 
does not support the Veteran's claim of being diagnosed as 
having diabetes mellitus in 1962, which will be discussed in 
greater detail below, the Board finds that VA has fulfilled 
its duty to assist the appellant in locating the above-
referenced records and in substantiating his claim.  In 
making this finding, the Board observes that the claims file 
contains a letter from the RO to the appellant in which the 
RO informed the appellant of its previous attempts to obtain 
the above-referenced records. See July 2006 letter from the 
RO to the appellant.  Although this letter does not strictly 
comply with the notification requirements provided in 
38 C.F.R. § 3.159(e) (VA's regulation pertaining to the duty 
to notify claimants of the inability to obtain records), the 
Board finds this error not to be prejudicial to the appellant 
in light of the fact that the omission of the appellant's 
1962/1963 VA medical records from the claims file is not 
dispositive to the outcome of the appellant's appeal.  

As will be discussed in more detail below, the pertinent 
medical evidence contained in the claims file fails to 
document any abnormal blood studies until 1986 . See, e.g., 
August 1965 private medical record; VA medical records dated 
in October 1985, August 1986 and September 1986.  These 
laboratory test results directly contradict the appellant's 
assertion that he was diagnosed with diabetes mellitus within 
one year of separation from service (a diagnosis purportedly 
documented in the missing 1962/1963 VA medical records).  If 
the appellant had been given a confirmed diagnosis of 
diabetes mellitus in the 1960's, it seems logical to the 
Board that his subsequent laboratory test results (glucose 
and BUN) would continue to be abnormal unless or until the 
appellant began receiving medical treatment for his diabetes 
mellitus (in terms of diet and/or medication).  The current 
medical evidence of record indicates that the appellant was 
first reported as having a prior medical history of 
borderline elevated blood sugar levels in June 1999; with a 
diagnosis of diabetes mellitus by December 2000. See VA 
medical records dated from June 1999 to September 2001; see 
also January 2006 letter from S.P., M.D. (private medical 
doctor reported that the appellant's records dated back to 
January 2001; and the appellant had a diagnosis of diabetes 
at that time).  The records also clearly show that the 
appellant was not being treated for diabetes mellitus prior 
to June 1999.  The Board therefore does not find the Veteran 
to be a credible historian with respect to his assertion of 
having been diagnosed as having diabetes mellitus within one-
year of service discharge.  

In light of the above-referenced evidence, and in particular 
the Veteran's lack of credibility, the Board finds that a 
continued search for the appellant's 1962/1963 VA medical 
records would serve no useful purpose and would not assist 
the appellant in substantiating his claim.  Contrary to the 
appellant's assertions, these medical records are not 
dispositive to his claim because even if the Board assumes 
that they reference a diagnosis of diabetes mellitus in the 
early 1960s (as implied by the appellant), the appellant's 
subsequent medical records dated from 1963 to 1988 do not 
reflect such a diagnosis and actually contain medical 
evidence disputing such a diagnosis. See private and VA 
medical records dated from September 1956 to November 1988, 
to specifically include October 1985 VA medical records (the 
appellant reported "not known" in response to question of 
whether he was diabetic); and September 1988 VA medical 
records (eye consultation examiner noted the appellant's 
medical history as being positive for hypertension, negative 
for diabetes mellitus).  The above-referenced evidence also 
negates the need for VA to afford the appellant a VA 
examination in this case, since any medical opinion obtained 
would be entirely speculative in nature. See 38 C.F.R. § 
3.159(c)(4).

The Board also concludes an examination is not needed in this 
case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  As discussed above and 
below, there is no evidence of a diagnosis of diabetes 
mellitus until several decades post-service and no evidence 
linking his current diabetes mellitus to active service.  
There is also no competent, credible evidence that 
establishes the onset of diabetes mellitus until many years 
post-service.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to section 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Lastly, the Board acknowledges for the record that the 
appellant has not been provided with an explanation of 
disability ratings and effective dates pertaining to his 
claim. See October 2006 letter from the RO to the appellant; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for diabetes 
mellitus, any questions as to the appropriate disability 
rating or effective date to be assigned to this claim are 
rendered moot; and no further notice is needed. Id.  
Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claim. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 



B.  Law and Analysis

In this appeal, the appellant contends that he is entitled to 
service connection for diabetes mellitus, type II, on the 
basis that he developed this disorder sometime between 
February 1962 and February 1963 (within one year of his 
separation from service); and that this diagnosis is 
documented in post-service VA medical records dated in 1962 
and/or 1963 that are missing from the claims file. See 
November 2005 statement in support of claim, with medical 
authorizations; June 2006 statement with Notice of 
Disagreement; October 2006 statement with VA Form 9; October 
2009 appellant's brief, p. 2.  Having carefully considered 
the appellant's claim in light of the record and the 
applicable law, the Board concludes, as will be explained 
below, that the preponderance of the evidence is against the 
claim.  As such, the appeal must be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as diabetes mellitus, when such disease is manifested to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) competent 
evidence of a nexus between the current disability and the 
in-service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In addition to the forgoing, the Board notes for the record 
that if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, service connection 
for type II diabetes mellitus may be applicable on a 
presumptive basis.  However, the appellant in this case did 
not serve in the Republic of Vietnam and does not contend 
otherwise. See DD 214 Report of Transfer or Discharge form.  
As such, service connection on the presumptive basis of 
exposure to an herbicide agent for diabetes mellitus is not 
applicable. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Turning to the merits of the appellant's claim, the Board 
initially observes for the record that the appellant's 
service treatment records do not reference any complaints, 
treatment or diagnoses of high blood sugar levels, 
hyperglycemia or diabetes mellitus in service. See service 
treatment records dated from September 1959 to February 1962; 
urinalysis laboratory reports dated in September 1961, 
November 1961 and June 1962.  In addition, the appellant's 
January 1962 service separation examination reported a 
negative urinalysis. See January 1962 report of medical 
examination.  Based upon this evidence, the Board finds that 
service connection for diabetes mellitus on a direct basis 
must be denied.    

In regards to post-service medical evidence, the Board 
observes that the claims file contains (among other things) a 
February 1962 application for compensation for a disability 
not pertinent to this appeal; a June 1962 general medical 
examination report; a certificate of attending physician 
dated in January 1971 related to the appellant's knees; 
private medical records dated from September 1956 to 
September 1968; VA medical records dated from October 1985 to 
November 1988 and June 1999 to February 2002; letters from 
E.J., M.D. dated in February 1987 and June 1987 discussing 
the appellant's diagnosis of post-traumatic peri-tendonitis 
of the knees; employment records dated from 1986 to 1988; and 
a letter dated in January 2006 from S.P., M.D. indicating 
that the appellant's medical records in his office dated back 
to January 2001, and that the appellant had a diagnosis of 
diabetes mellitus as of that time.     

Of the above-referenced records, none support the appellant 
assertions that he was diagnosed with diabetes mellitus 
within one year following his separation from service. See 
June 2006 statement with Notice of Disagreement.  
Specifically, a review of these medical records reveals no 
complaints of or treatment for diabetes mellitus prior to 
June 1999. See VA medical records; private medical records.  
Although the appellant indicated during an October 1985 
medical visit that he did not know whether he had diabetes 
mellitus at that time, a basic metabolic panel undertaken in 
conjunction with his medical treatment revealed that his 
glucose, creatinine and blood urea nitrogen levels were all 
within normal range. See October 1985 VA medical records, 
including laboratory results; see also August 1965 private 
medical record (medical record indicates that an x-ray and 
urinalysis were ordered by treatment provider; no diagnosis 
of diabetes mellitus was noted in subsequent records).  
Subsequent laboratory tests conducted in August 1986 and 
September 1986 also revealed normal glucose, BUN and 
creatinine levels. See August 1986 and September 1986 VA 
medical records.  While the claims file does not contain any 
additional laboratory data dated between October 1986 and 
August 1999 that would assist in the evaluation of the 
appellant's claim, it does contain a VA eye consultation 
record dated in September 1988 that reports information 
pertinent to this appeal.  During this medical visit, for 
which the appellant was evaluated for a haze over his right 
eye, a VA medical examiner appears to have obtained a medical 
history from the appellant.  In doing so, he noted that the 
appellant had (1) no occular history, (2) had a negative 
family history of glaucoma, (3) was positive for 
hypertension, but (4) was negative for diabetes mellitus and 
allergies. September 1988 VA medical records.       

Thus, all of the medical evidence contained in the claims 
file indicates that the appellant did not develop diabetes 
mellitus until at least after September 1988, over 25 years 
after he separated from service.  In making this observation, 
the Board is aware of the appellant's sincere belief that his 
diabetes mellitus developed within one year of separation 
from service. See June 2006 statement with Notice of 
Disagreement; October 2006 statement with VA Form 9.  
Nonetheless, he, as a layman, does not have the requisite 
training or expertise to offer an opinion that requires 
medical expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

To the extent that the appellant's representative argues that 
the appellant is competent to attest to what he was told 
(i.e., that he was diagnosed with diabetes mellitus in 1962 
or 1963) and that the purportedly missing VA medical records 
discussed in Section A above would corroborate the 
appellant's claim if they could be located, the Board finds 
this argument unpersuasive and insufficient upon which to 
grant service connection in this case. See October 2009 
appellant's brief, p. 2, citing Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) and Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the 
Board agrees with the representative that the appellant is 
competent to report what he believes he was told in terms of 
his diagnosis.  However, the Board finds the appellant's 
statements as to what he was told (and what he believes his 
1962/1963 VA medical records would show) to be unbelievable 
and not as persuasive or probative as the medical evidence 
contained in the claims file, to particularly include the 
laboratory test results of record discussed above.  

Put another, the Board finds that the Veteran's purported 
history of being diagnosed as having diabetes mellitus within 
one year of service discharge to be grossly outweighed by the 
service and post-service treatment records (indicating a 
disorder that began years after service).  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  
The Board also finds it to be particularly significant the 
veteran first filed a claim for service connection for 
arthritis in November 2005, over four decades after leaving 
service and nearly 40 years after filing a claim for a number 
disabilities just prior to separation from service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In terms of the appellant's alleged missing VA medical 
records, the Board reiterates (as mentioned previously in 
Section A of this opinion) that it does not find these 
missing records to be dispositive to the outcome of the 
appellant's claim.  To the contrary, even if the  Board 
assumed for the sake of argument that these missing records 
referenced a diagnosis of diabetes mellitus, the Board would 
find that diagnosis to be of questionable value and less 
persuasive than the other evidence of record in light of the 
fact that the appellant's post-1963 medical records do not 
reference any complaints, treatment or diagnosis of diabetes 
mellitus until 1999.  In this regard, it seems illogical to 
the Board that the appellant's post-1963 glucose and BUN 
laboratory test results would fall within the normal range, 
as reflected in the medical records contained in the claims 
file, unless either (a) the appellant had a diagnosis of 
diabetes mellitus for which he was receiving medical 
treatment in terms of diet and/or medication or (b) the 
appellant did not have a diagnosis of diabetes mellitus.  As 
set forth above, the medical evidence in this case reveals 
that the appellant did not receive medical treatment for 
diabetes mellitus prior to November 1988.  The evidence also 
implicitly indicates that the appellant manifested borderline 
elevated blood sugar levels (with a subsequent diagnosis of 
diabetes mellitus) sometime between November 1988 and June 
1999, many years after he separated from service. See VA 
medical records; private medical records.     

Therefore, after thoroughly reviewing all of the evidence of 
record and for the reasons discussed in detail above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim that his diabetes mellitus 
manifested within one year of his separation from service, or 
that it is otherwise causally or etiologically related to 
service.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


